DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
16898566, filed 06/11/2020 claims foreign priority to 2019-202490, filed 11/07/2019.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 06/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hakozaki (US 2015/0339086) in view of Kato (US 2021/0092248).
Regarding claim 1, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server) comprising a processor configured to: 
receive image information entered by a user having a plurality of count destinations (server 10 receives print data instruction via user PC 30a having a bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations of the print data to print to plurality of image forming apparatus 20a and 20b, [0025]-[0029], [0048]-[0056]); and 
specify a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information of the image information, the identification information being registered in advance for each of the plurality of count destinations (system determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations on the basis of document name identifying document (identification information included in the image information), the document name identifying document (identification information included in the image information) is stored (registered) before printing for each of the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations on the basis of document name, [0025]-[0029], [0048]-[0056]).
Hakozaki does not specifically disclose concept of specify a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information included in the image information, the identification information being registered in advance for each of the plurality of count destinations.
However, Kato specifically teaches concept of specify a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information included in the image information, the identification information being registered in advance for each of the plurality of count destinations (determining number of page in image information as a target (count destination) among the plurality of number of pages in image information as a target (count destination) on a basis of job ID included in the job information is already executed in image information (specify a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information included in the image information), job ID included in the job information is already executed in image information for each of the plurality of number of pages in image information as a target (the identification information being registered in advance for each of the plurality of count destinations), [0046]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Hakozaki with concept of specify a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information included in the image information, the identification information being registered in advance for each of the plurality of count destinations of Kato.  One of ordinary skill in the art would have been motivated to make this modification in order to improve function of image processing, (Kato, [0009])

Regarding claim 2, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the image information includes a plurality of documents (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]); 
the identification information includes at least format information on a document format, each of the plurality of count destinations being associated with corresponding format information (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]); and 
in a case where the image information includes the format information, the processor distinguishes different documents per unit of use of the format information among the plurality of documents and specifies a count destination for each of the distinguished documents (when CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]).

Regarding claim 3, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the format information includes front-cover format information on a format of a front cover of a document, each of the plurality of count destinations being associated with corresponding front-cover format information (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]); and 
the processor specifies a count destination for each of documents that are different in format of a front cover (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]).

Regarding claim 4, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server) wherein the processor determines whether or not each page of the plurality of documents included in the image information includes the front-cover format information, divides the image information based on pages including the front-cover format information, and specifies a count destination for each of documents thus divided (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]).

Regarding claim 5, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the format information includes template information on a template of a document, the template information being associated with each of the plurality of count destinations (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]); and 
the processor specifies a count destination for each of documents that are different in the template information (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]).

Regarding claim 6, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the format information includes template information on a template of a document, the template information being associated with each of the plurality of count destinations (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]); and 
the processor specifies a count destination for each of documents that are different in the template information (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]).

Regarding claim 7, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the format information includes template information on a template of a document, the template information being associated with each of the plurality of count destinations (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]); and 
the processor specifies a count destination for each of documents that are different in the template information (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]).

Regarding claim 8, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor determines whether or not each page of the plurality of documents included in the image information includes the template information, distinguishes documents for each page including the template information, and specifies a count destination for each of the distinguished documents (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]).

Regarding claim 9, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor determines whether or not each page of the plurality of documents included in the image information includes the template information, distinguishes documents for each page including the template information, and specifies a count destination for each of the distinguished documents (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]).

Regarding claim 10, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor determines whether or not each page of the plurality of documents included in the image information includes the template information, distinguishes documents for each page including the template information, and specifies a count destination for each of the distinguished documents (CPU determines whether or not each page of the plurality of documents included in the image information includes the page layout information (template information), documents are differentiated for each page including the page layout information (template information), and determining bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0048]-[0056]).

Regarding claim 11, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor creates a log every time a count destination is specified and causes a correspondence between information on a document for which a count destination has been specified and the specified count destination to be recorded in the log (CPU determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0037], [0048]-[0056], [0066]-[0067], [0099]).

Regarding claim 12, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor creates a log every time a count destination is specified and causes a correspondence between information on a document for which a count destination has been specified and the specified count destination to be recorded in the log (CPU determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0037], [0048]-[0056], [0066]-[0067], [0099]).

Regarding claim 13, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor creates a log every time a count destination is specified and causes a correspondence between information on a document for which a count destination has been specified and the specified count destination to be recorded in the log (CPU determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0037], [0048]-[0056], [0066]-[0067], [0099])..

Regarding claim 14, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor creates a log every time a count destination is specified and causes a correspondence between information on a document for which a count destination has been specified and the specified count destination to be recorded in the log (CPU determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0037], [0048]-[0056], [0066]-[0067], [0099])..

Regarding claim 15, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor creates a log every time a count destination is specified and causes a correspondence between information on a document for which a count destination has been specified and the specified count destination to be recorded in the log (CPU determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0037], [0048]-[0056], [0066]-[0067], [0099])..

Regarding claim 16, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor creates a log every time a count destination is specified and causes a correspondence between information on a document for which a count destination has been specified and the specified count destination to be recorded in the log (CPU determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0037], [0048]-[0056], [0066]-[0067], [0099])..

Regarding claim 17, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor creates a log every time a count destination is specified and causes a correspondence between information on a document for which a count destination has been specified and the specified count destination to be recorded in the log (CPU determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0037], [0048]-[0056], [0066]-[0067], [0099]).

Regarding claim 18, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor causes correspondences between pages of the plurality of documents included in the image information and count destinations specified for the pages to be recorded in the log (CPU determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations, [0025]-[0029], [0037], [0048]-[0056], [0066]-[0067], [0099]).

Regarding claim 19, Hakozaki discloses count destination management apparatus (fig. 1 item 10, server), wherein the processor causes the specified count destination to be displayed for the user (CPU displays bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations on the basis of document name identifying document (identification information included in the image information), [0025]-[0029], [0037], [0048]-[0056], [0066]-[0067], [0099]).

Regarding claim 20, Hakozaki discloses non-transitory computer readable medium storing a program causing a computer to execute a process for count destination management, the process comprising (server 10 receives print data instruction via user PC 30a having a bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations of the print data to print to plurality of image forming apparatus 20a and 20b, would be obvious to include non-transitory computer readable medium storing a program causing a computer to execute a process for count destination management, the process comprising, [0025]-[0029], [0048]-[0056]):
receiving image information entered by a user having a plurality of count destinations (server 10 receives print data instruction via user PC 30a having a bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations of the print data to print to plurality of image forming apparatus 20a and 20b, [0025]-[0029], [0048]-[0056]); and 
specifying a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information of the image information, the identification information being registered in advance for each of the plurality of count destinations (system determines bibliographic information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations from the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations on the basis of document name identifying document (identification information included in the image information), the document name identifying document (identification information included in the image information) is stored (registered) before printing for each of the plurality of bibliographic list information including numbering (count) of pages of the print data corresponding to ip address of server 10 corresponding to storage destinations on the basis of document name, [0025]-[0029], [0048]-[0056]).
Hakozaki does not specifically disclose concept of specifying a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information included in the image information, the identification information being registered in advance for each of the plurality of count destinations.
However, Kato specifically teaches concept of specifying a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information included in the image information, the identification information being registered in advance for each of the plurality of count destinations (determining number of page in image information as a target (count destination) among the plurality of number of pages in image information as a target (count destination) on a basis of job ID included in the job information is already executed in image information (specify a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information included in the image information), job ID included in the job information is already executed in image information for each of the plurality of number of pages in image information as a target (the identification information being registered in advance for each of the plurality of count destinations), [0046])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Hakozaki with concept of specifying a count destination corresponding to the image information among the plurality of count destinations on a basis of identification information included in the image information, the identification information being registered in advance for each of the plurality of count destinations of Kato.  One of ordinary skill in the art would have been motivated to make this modification in order to improve function of image processing, (Kato, [0009])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677